Citation Nr: 1500777	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability, to include as secondary to service-connected status postoperative costochondritis dissecans, left knee.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected right and left knee and right hip disabilities.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected status postoperative costochondritis dissecans, left knee.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected right and left knee and right hip disabilities.

5.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

6.  Entitlement to a disability rating in excess of 10 percent for status postoperative costochondritis dissecans, left knee prior to October 31, 2011, and in excess of 30 percent from December 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.
The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for depression in May 2009.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board is reopening the Veteran's depression claim and is remanding the claim for further evidentiary development.  However, the Veteran filed a separate claim of entitlement to service connection for PTSD which was denied by the RO in an October 2013 rating decision which the Veteran did not appeal.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (where the evidence presented amounts to a new claim due to a distinctly diagnosed disease or injury, new and material evidence is not required).  Thus, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

In a July 2012 statement, the Veteran withdrew his claim of whether new and material evidence has been received sufficient to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis.  It was unclear whether he was withdrawing the issue on all theories.  Robinson v. Peake, 21 Vet. App. 545 (2008) (separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability).  At the August 2012 Board hearing, he clarified that he desired to continue this claim and testimony was taken.  

Regarding the back disability claim, the last final decision as to this service connection claim was a Board decision dated March 2009.  However, in November 2008, the Veteran filed a claim of entitlement to service connection for a back disability.  In the above-referenced November 2009 rating decision, the RO acknowledged the March 2009 Board decision and therefore adjudicated the Veteran's back disability claim as whether new and material evidence had been received sufficient to reopen the previously denied claim.  In any event, as will be discussed below, the Board is reopening the Veteran's back disability claim and is remanding the matter for further evidentiary development.  

Additionally, at the August 2012 Board hearing, the Veteran indicated that his right and left knee disabilities caused him to stop working.  A claim of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) was therefore raised.  See Rice v. Shinseki, App. 447 (2009).  Pertinently, the Veteran's claim of entitlement to TDIU was thereafter denied by the RO in an October 2013 rating decision.  As evidenced by the claims folder, the Veteran did not express disagreement with the denial of the TDIU claim.  Accordingly, the Board finds that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a back disability and an acquired psychiatric disorder as well as entitlement to increased disability ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee, left knee, and right hip disabilities. 

2.  Presuming its credibility, the evidence received since the February 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  In a March 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability. 

4.  Presuming its credibility, the evidence received since the March 2009 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee, left knee, and right hip disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Since the February 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee, left knee, and right hip disabilities; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The March 2009 Board decision denying service connection for a back disability, to include as secondary to service-connected left knee disability is final.  38 U.S.C.A. § 7104 (West 2014). 

4.  New and material evidence has been presented to reopen a claim of service connection for a back disability, to include as secondary to service-connected left knee disability.  38 U.S.C.A. §§ 5108 , 7104 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and a back disability.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and a back disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claims on the merits require additional development, which is addressed in the remand below. 

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

For certain chronic disorders, including arthritis and psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A decision of the Board is final, when issued, and a rating decision by the RO
 becomes final, if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the Board or by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 , 7104, 7105.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to the Veterans' acquired psychiatric disorder, the RO denied service connection for this claim in a February 2003 rating decision because the evidence did not show that the Veteran's current psychiatric disorders were related to his service-connected right knee, left knee, or right hip disabilities, nor was there any evidence that the disorder manifested during military service.  The Veteran was notified of the February 2003 rating decision as well as his appellate rights via a letter from the RO dated the same month.  He did not file a timely notice of disagreement to the claim, and although VA mental health records were submitted within one year of the rating decision, there was no new and material evidence was submitted within the one year appeal period i.e. no evidence relating to a relationship between the Veteran's acquired psychiatric disorder and his right knee, left knee, or right hip disabilities or his military service.  The February 2003 rating decision therefore became final as to this claim.    

At the time of the prior final rating decision in February 2003, the record included the Veteran's service treatment records which were absent complaints of or treatment for an acquired psychiatric disorder.  The record also included VA mental health treatment records documenting a diagnosis of dysthymia vs. depression, not otherwise specified (NOS).  Moreover, the record included the Veteran's statement indicating that his acquired psychiatric disorder, specifically depression, was related to his service-connected right knee, left knee, and right hip disabilities.

With respect to the Veterans' back disability, the Board denied service connection for this claim in a March 2009 decision because the evidence did not show a relationship between that the Veteran's current back disability and his military service or his service-connected left knee disability.   

At the time of the March 2009 Board decision, the record included copies of some of the Veteran's service treatment records which were absent complaints of or treatment for a back disability.  The record also included a VA joints examination dated February 2002.  The examiner reviewed the Veteran's claims folder.  The Veteran thought that his back disability was caused by his knee problems.  Upon examination, the Veteran had paraspinal tightness around the T12-L2 area, and complained of tightness in his upper lumbar spine when performing forward flexion.  The examiner noted that the Veteran had an episode of lumbosacral strain in August 2001, but concluded that there "[did] not appear to be any substantial sequelae due to [the lumbosacral strain]."  The examiner concluded that it was as likely as not that the Veteran's back problems were due to his knee disabilities because the Veteran "relate[d] that his hip and back problems are related to the instability and pain that he ha[d] in his knees," and he had "some rather debilitating medial compartment in both knees, and this results in him having difficulty ambulating." 

The record also included a second VA joints examination dated September 2004. The examiner noted that the Veteran hurt himself at work in 2001.  Upon examination, the Veteran used a cane and bilateral knee braces, and behaved as if he were in "a fair amount of distress."  The examiner described the radiology report of the Veteran's lumbar spine as "a relatively normal paralumbar spine with a little bit of degenerative disc disease and maybe some mild arthritis in the L-5-1 region. Otherwise he has no other obvious abnormalities."  The examiner concluded that it was "unlikely" that the Veteran's back pain was attributable to walking abnormalities or secondary to his service connected knee disabilities.  His rationale was that he did not have an obvious, significant limb length discrepancy, as he had "less than a 1 [centimeter]" discrepancy and did not require the use of any shoe lifts."  The examiner found that while the Veteran did have some pain, it was "not to the degree portrayed," and that the Veteran's motor exam had limited validity due to "lack of effort extended and lack of compliance."  The examiner reasoned that the Veteran had enough strength to be able to walk "or else he would obviously collapse with the degree of weakness portrayed on the examination and [this behavior] is suggestive of exaggeration of symptoms and symptoms severity." 

As the February 2003 rating decision and March 2009 Board decision are final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has an acquired psychiatric disorder that is related to his service-connected right knee, left knee, or right hip disabilities or his military service as well as a back disability that is related to his military service or his left knee disability.  

In reviewing the evidence added to the claims folder since the February 2003 and March 2009 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, at the August 2012 Board hearing, the Veteran testified that since undergoing a total knee replacement in October 2011, he has increased depression as well as pain in his back.  Further, with regard to his acquired psychiatric disorder, the Veteran testified that the disorder is also related to hearing that his friends in his unit died from an airplane crash during his period of service.  See a statement from the Veteran dated July 2012; see also the August 2012 Board hearing transcript, pgs. 18-19.       

The Veteran's testimony at the August 2012 Board hearing indicates potential evidence of aggravation of his acquired psychiatric disorder and back disability by his service-connected left knee disability.  There is also evidence that his acquired psychiatric disorder may be related to his military service, specifically hearing that his friends died from an airplane crash.  This evidence was not previously of record, and indicates an acquired psychiatric disorder that is related to the Veteran's military service or alternatively, his service-connected left knee disability, and a back disability that is related to the left knee disability.  As indicated above, the Veteran's previous claims were denied because there was no evidence of a relationship between his acquired psychiatric disorder and back disability and his service-connected disabilities and military service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for an acquired psychiatric disorder and a back disability are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee, left knee, and right hip disabilities is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder and a back disability and entitlement to increased disability ratings for right and left knee disabilities must be remanded for additional evidentiary development.

The Board initially notes that during the above-referenced August 2012 Board hearing, the Veteran stated that he had a claim for Social Security Administration (SSA) disability benefits pending.  See the August 2012 Board hearing transcript, page 8.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board notes that most of the Veteran's service treatment records are not associated with the claims folder.  The RO submitted a request to the National Personnel Records Center (NPRC) in October 2009, asking for all available military medical records.  In response to the request by the RO, the NPRC indicated that only the Veteran's enlistment physical examination report was available, but all other service treatment records were lost.  The Board notes that no subsequent attempts were made by the RO to obtain the Veteran's service treatment records.  Further, the Veteran has not been informed of the unavailability of most of his service treatment records as well as alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims in accordance with the M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  The Board finds that on remand, he must be notified of such. 

Additionally, during the August 2012 Board hearing, the Veteran reported that he had received chiropractic treatment from K.S. once or twice a month.  However, these records have not been associated with the claims folder.  As such, on Remand, all outstanding private treatment records, to include chiropractic treatment records, should be obtained and associated with the claims folder.  Furthermore, as the Veteran likely continues to receive VA treatment for his disabilities on appeal, all outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

With regard to the Veteran's back disability, as discussed above, he contends that this disability is related to his military service or alternatively, his service-connected left knee disability.  He was afforded a VA examination most recently for the back disability in September 2004.  The examiner concluded that it was "unlikely" that the Veteran's back pain was attributable to walking abnormalities or secondary to his service connected knee disabilities.  His rationale was that he did not have an obvious, significant limb length discrepancy, as he had "less than a 1 [centimeter]" discrepancy and did not require the use of any shoe lifts."  The examiner found that while the Veteran did have some pain, it was "not to the degree portrayed," and that the Veteran's motor exam had limited validity due to "lack of effort extended and lack of compliance."  The examiner reasoned that the Veteran had enough strength to be able to walk "or else he would obviously collapse with the degree of weakness portrayed on the examination and [this behavior] is suggestive of exaggeration of symptoms and symptoms severity."  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's back disability was aggravated by the left knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Furthermore, as discussed above, the Veteran has testified that his back disability has worsened since his total left knee arthroplasty in October 2011.  Therefore, the Board finds that an opinion as to whether the Veteran's back disability is related to his military service or is alternatively caused or aggravated by the service-connected left knee disability must be obtained.

The Veteran has also contended that his acquired psychiatric disorder is alternatively related to his service-connected right and left knee and right hip disabilities.  In this regard he was afforded a VA examination in April 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with major depressive disorder and concluded that "[t]here is absolutely no evidence that [the Veteran's] depression and anxiety are secondary to his service-connected medical conditions."  The examiner's rationale for his conclusion appears to have been based on his report that the Veteran did not mention his knee or hip disabilities during the examination.  However, the Veteran has stated on multiple occasions that the acquired psychiatric disorder is secondary to the knee and hip disabilities.  See, e.g., the Veteran's claim to reopen his previously denied claim of entitlement to service connection for depression dated May 2009.  Also, the examiner did not render an opinion as to whether the Veteran's depression and anxiety or any other acquired psychiatric disorder was aggravated by the knee or hip disabilities.  See Allen, supra; 38 C.F.R. § 3.310.  In light of the foregoing, the Board finds that an additional opinion should be obtained as to whether the Veteran's diagnosed acquired psychiatric disorders are related to his military service or are alternatively caused or aggravated by his service-connected right knee, left knee, and right hip disabilities.  

With respect to the Veteran's right and left knee disabilities, he was last afforded a VA examination in September 2009 as to the severity of these disabilities.  Pertinently, the medical evidence of record indicates a possible worsening of these disabilities.  In particular, the Veteran underwent a total left knee arthroplasty in October 2011.  VA treatment records document the Veteran's complaints of increased knee pain since the surgery as well as pain in his left lower extremity.  See, e.g., VA treatment records dated May and July 2012.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

2. Request the Veteran's complete service treatment records.  All attempts to secure this evidence must be documented in the claims folder.

3. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are chiropractic treatment records from K.S.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

4. Obtain any outstanding VA treatment records pertaining to the Veteran's back, right knee, and left knee disabilities as well as his acquired psychiatric disorder.  

5. All attempts to fulfill the development set forth in steps 1, 2, 3, and 4 should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also, inform him of alternate sources of evidence that can substitute for missing service treatment records. Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

6. Thereafter, the Veteran should be afforded a VA examination to determine the current nature, extent, and severity of his back disability. 

The claims file must be made available for review of the Veteran's pertinent medical and other history, particularly records of any relevant treatment.  The examiner should note whether the Veteran's claims folder was reviewed. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should also provide an opinion as to the following:

a.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is related to his military service.

b.  Is it at least as likely as not that the Veteran's 
back disability is due to or caused by the service-connected left knee disability.

c.  Is it at least as likely as not that the Veteran's 
back disability is aggravated by his left knee disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left knee disability.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

7. The Veteran should be afforded a VA examination to 
determine the current nature, extent, and severity of his acquired psychiatric disorder. 

The claims file must be made available for review of the Veteran's pertinent medical and other history, particularly records of any relevant treatment.  The examiner should note whether the Veteran's claims folder was reviewed. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should also provide an opinion as to the following:

a.  Identify any current acquired psychiatric disorder.

b.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to his military service, to include the Veteran's assertion that friends from his unit died in an airplane crash during service.   

c.  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorder is due to or caused by the service-connected right knee, left knee, or right hip disabilities.

d.  Is it at least as likely as not that the Veteran's 
acquired psychiatric disorder is aggravated by his right knee, left knee, or right hip disabilities.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right knee, left knee, and/or right hip disabilities.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

8. Schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected right and left knee disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If such is not feasible, the examiner should explain why.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

9. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


